 In the Matter of NATIONAL BROADCASTING COMPANY,INC.andNATIONALASSOCIATION OF BROADCAST ENGINEERS AND TECHNICIANSIn the Matter of BLUE NETWORK COMPANY,INC.andNATIONALASSOCIATION OF BROADCAST ENGINEERS AND TECHNICIANSCases Nos. 9-R--4733 and 3-R-4733 respectively.DecidedNovember 94,1944Mr. Joseph A. McDonald,of New York City, for NBC.Mr. Walter L. Emerson,of New York City, for Blue.Messrs. Martin F. O'DonoghueandThomas X. Dunn,ofWashing-ton, D. C., for the N. A. B. E. T.Messrs. Joseph A. PadwayandHenry A. Friedman,ofWashington,D. C., for the A. F. M.Mr. David Katz,of Chicago, Ill., for Local 10.Mr. Ben Grodsky,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon separate petitions duly filed by National Association of Broad-cast Engineers and Technicians, herein called the N. A. B. E. T.,alleging that questions affecting commerce had arisen concerning therepresentation of employees of National Broadcasting Company, Inc.,New York City, herein called NBC, and Blue Network Company, Inc.,New York City, herein called Blue, both herein collectively called theCompanies, the National Labor Relations Board consolidated the casesand provided for an appropriate hearing upon due notice before JamesC. Paradise, Trial Examiner.Said hearing was held at New Yorkcity, on September 29, 1944.NBC, Blue, the N. A. B. E. T., theAmerican Federation of Musicians, AFL, herein called the A. F. M.and Local 10 of the American Federation of Musicians, herein calledLocal 10, appeared and participated.All partieswere afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner's59 N. L. R.B., No. 97.478 NATIONAL BROADCASTING COMPANY, INC.479rulings made at the hearing are free from prejudicial error and arehereby affirmed. , Pursuant to notice, a hearing was held before theBoard at Washington, D. C., on November 9, 1944, for the purpose oforal argument.All parties appeared and the N. A. B. E. T., theA. F. M., and Local 10 participated in the oral argument.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESNational Broadcasting Company, Inc., is a Delaware corporationhaving its principal place of business in New York City. It is engagedprincipally in the business of network and local broadcasting, involv-ing the sale of broadcast time, the production of radio programs, thetransmission of such programs over certain stations managed andowned by it and to various broadcasting stations throughout theUnited States and Canada affiliated with it for broadcasting by them.The Company owns and operates studios and radio facilities constitut-ing the following broadcasting stations:WEAF, New York City;WMAQ, Chicago, Illinois; WRC, Washington, D. C.; WTAM, Cleve-land,Ohio;KOA, Denver, Colorado; and KGO, San Francisco,California.It also maintains studios and offices in Los Angeles, Cali-fornia, and has various short wave, television, and experimental broad-casting stations located throughout the United States. It transmitsits programs in interstate commerce by broadcasting them from thestations it owns and operates and by feeding its network programsover wire lines to the broadcasting stations affiliated with it, whichnumber approximately 140 and are located in various States, Canada,Hawaii, and Cuba.Blue Network Company, Inc., is a Delaware corporation havingits principal place of business in New York City. It is engaged in thebusinessof network and local broadcasting, the sale of time facilitiesand radio programs, and the production of radio programs. It ownsand operates the studios and facilities constituting the followingbroadcasting stations :WJZ, New York City ; WENR, Chicago, Illi-nois;KGO, San Francisco, California; and KECA, Los Angeles, Cal-ifornia.It transmits programs over the Blue Network, which con-sists of the 4 above-mentioned stations, and 191 independently ownedstations, 2 of which are located in Canada.The programs broadcastinclude both sustaining and commercial programs of news, entertain-ment and educational character, and advertising.NBC and Blue admit, and we find, that they are engaged in com-merce within the meaning of the National Labor Relations Act.618683-45-vol 59-32 480 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDNational Association of Broadcast Engineers and Technicians is alabor organization admitting to membership employees of the'Companies.-American Federation of Musicians, affiliated with the AmericanFederation of Labor, and its Local 10 are labor organizations admit-'ting to membership employees of the,Companies.III.THE QUESTIONS CONCERNING REPRESENTATIONOn July 26, 1944, the N. A. B. E. T. sent the Companies 30-daynotices of termination of its contracts with them and requested imme-.diate negotiations with a view to reaching new agreements.OnAugust 7, 1944, representatives of the Companies met with representa-tives of the N. A. B. E. T. but could not agree upon the compositionof the appropriate unit, the Companies taking the position that theywould not recognize the N. A. B. E. T. as the representative of theemployees in the units it alleges to be appropriate in the instant pro-ceeding until it was certified by the Board. -A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the N. A. B. E. T. represents a substantial number.of employees in each unit hereinafter found appropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Companies within the meaningIV.THE APPROPRIATE UNITSThe N. A. B. E. T. seeks two units, one for NBC and one for Blue,,consisting of all technical employees, wherever located, of the Engi-neering Department of each Company engaged in the operation oftechnical facilities used in transmitting, converting and/or conductingaudio, video, and/or radio frequencies for use in,broadcast, rebroad-'.cast, audition, rehearsal, recording and/or "on the air" playback,excluding chief engineer, operating engineer and assistant, engineer-ing managers, engineers in charge, operations supervisors, televisionoperations supervisors, station engineers at transmitters of more than5 kw., television station engineers, engineers in charge and their firstiThe Field Examiner reported that the N.A B. E T submitted 276 authorization cards,.ofwhich 265 bore the names of persons listed on NBC's pay roll of May 22,1944, whichcontained the names of 358 employees in the alleged appropriate unit of NBC's employees;and that the cards were dated, 2 in April 1944,259 in May 1944;and 4 in June 1944.He further reported that the N A B E T. submitted 84 authorization cards, of which82 bore the names of persons listed,on Blue's pay roll of'May 15, 1944,which containedthe names of 96 employees in the alleged appropriate unit of Blue's employees;and that-all the cards were datedMay 1944.The A F. M.and Local 10 claim an interest in thisproceeding by virtue of the latter's closed-shop contracts with the Companies.The FieldExaminer reported that NBC and Blue each employed 6 pattern turners in Chicago. NATIONAL BROADCASTING COMPANY, INC.481assistants in the following engineering groups : radio facilities, audiofacilities, development, and technical services; construction superin-tendents; engineer in charge of television and any other similar oradministrative positions.The A. F. M. and Local 10 agree that these units are appropriate,except insofar as they encompass the functions of "on the air" play-back, more commonly known as platter turning or operating a turn-table.They contend that, contrary to the practice in certain studios,this work should be done by employees delegated to perform this op-eration solely, and that such employees should be included in unitsofmusicians.They further contend that the units including suchturntable operators should be limited to each broadcasting station ofeach Company and should not be system-wide.The Companies takea neutral position with respect to the composition and scope of theappropriate units.,Operating a turntable consists of placing a phonograph record onone of the two turntables used in "on the air" playback, adjusting itfor either vertical or lateral cut records and fixing its speed at 331/3or 78 revolutions -per minute'-by means of the instructions appearingon the face of the record, opening the fader control, and, after therecord has been played, removing the record from the turntable.There are a few minor refinements which do not add materially to adescription of the task.All necessary volume control is provided bythe studio engineer at the mixing panel.The work of a turntableoperator is performed at the Chicago stations of the Companies 2 bymembers of Local 10 3 and at all other stations of the Companies bymembers of the N. A. B. E. T. In Chicago the employees performingthis operation are musicians located in the studio proper who performno other work. Ili all other stations of the Companies the two turn-tables are placed in the studio engineer's booth at the right and leftof the mixing panel and he operates them as well as the mixing panelitself.Thus, outside Chicago, this work is not performed by separateemployees, but by the studio engineer as an integral part of his job.Turntable operators have always;been included in units of musiciansin the Chicago stations of the Companies 4, since 1927 or 1928.Theearliest written agreement introduced in evidence embracing StationWMAQ was between the Chicago Broadcasters' Association, Inc., of2NBC operates station WMAQ and Blue operates station WENR in Chicago.'While Local 10 claims that only its members operate turntables when musical phono-graph records are played in broadcasting stations in Chicago, the evidence discloses thatsome musical phonograph records are played weekly from the transmitter stations in con-formity with Federal Communication Commission regulations;and that the turntables'are there handled by members of the N. A. B. E. T., who are the only employees licensedand permitted by Federal Communication Commission regulations to work in transmitterstations.4The'studios were independently owned in 1927 and 1928 and were acquired by NBCin 1932.Blue has owned Station WENR since Blue's creation as a separate entity in 1942.C 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich.Station WMAQ was a member, and Local 10, and was datedDecember 31, 1931.While NBC owned no broadcasting station inChicago at that time, it signed a contract with Local 10 on March 17,1931, covering whatever musicians it might employ in Chicago.Boththe December 31,1931, agreement and the latest agreements with NBCand Blue,' entered into on March 6, 1944, and running until January31, 1947, specifically include turntable operators under the phrase"mechanical musical device operators."Outside Chicago, the work of turntable operators was performedby various employees of the broadcasting stations now owned by theCompanies until 1939 or 1940.The earliest contract submitted in evi-dence covering technical employees on a system-wide basis in whichthe term "on the air" playback was mentioned was the agreement datedNovember 27, 1940, between NBC and Association of Technical Em-ployees of the National Broadcasting Company, Inc., herein called theA. T. E., the N. A. B. E. T.'s predecessor.While this contract covereda system-wide unit, in a letter dated December 10, 1940, sent to NBC,the A. T. E. specifically exempted "on the air" playback work inChicago.Technical employees have operated the turntables in ques-tion outside Chicago since that date.On August 22,1942, the N. A. B.E. T. wrote to NBC stating that it wished to withdraw its grant ofthe exception in the case of Chicago.NBC replied to this request onAugust 27, 1942, stating that it could not then accede to this requestbecause there existed a contract between it and Local 10, including,inter alia,turntable operators in Chicago, which ran until January 31,1944.Although Blue was in existence at this time and it appears thatthe N. A. B. ,E. T. had the same agreement with it as with NBC, theevidence fails to disclose that. a similar demand was made upon it bythe N. A. B. E. T. until January 23, 1944. Notwithstanding thesedemands by the N. A. B. E. T., the Companies, as noted above, onMarch, 6, 1944, entered into new contracts with Local 10, covering,among others, turntable operators in Chicago, to continue in effectuntil January 31, 1947.On July 26, 1944, the N. A. B. E. T. sent theCompanies 30-day notices of termination of its contracts and sinceAugust 26, 1944, its members have continued to work on a day-to-daybasis under the provisions of the terminated contracts.As above in-dicated, the present status of turntable work in the Companies' studiosis unchanged from what it has been for a number of years: In Chicagothe work is performed by members of Local 10 who are included inmusicians' units, a situation which has obtained since 1927 or 1928;and in all stations outside Chicago it is performed by employees whoare members of the N. A. B. E. T. and who are part of units of technicalemployees, a situation which has existed since at least 1940."NBC and Blue entered into identical agreements with Local 10 on March 6, 1944.J NATIONAL BROADCASTING COMPANY, INC.483The N. A. B. E. T. contends that the two system-wide units oftechnical employees should include "on the air" playback work inChicago as well as elsewhere because the turntable is technical equip-ment and should be operated by a technical employee. The A. F. M.contends that this work pertains to the musical craft because therecords played contain music and a musical background is helpful,and consequently the work should be performed by employees inmusicians' units everywhere, as it is in Chicago.There was consid-erable testimony offered to establish, on the one hand, that the opera-tion of turntables requires a knowledge of music and, on the otherhand, that it requires technical skill and training.The evidence reveals that the quality of turntable work is equallygood in Chicago, where it is performed by musicians, as it is in theother stations of the Companies, where it is performed by studioengineers.It also appears from the record that, in radio stationsoperated by other broadcasting companies, this work is performedby other employees such as announcers, without any noticeable de-terioration of quality.Upon the entire record, we are satisfied andfind that neither a technical nor a musical skill is essential for thisoperation.In the.absence of other compelling circumstances, we , are of theopinion that the collective bargaining history is determinative ofthe issue in this proceeding.The status of turntable operating workhas been crystallized by long-standing custom in the Companies.Onthe one hand, Local 10 has had agreements in Chicago from the veryinfancy of the radio broadcasting industry which have covered turn-table operators and, in the development of broadcasting techniques,the Companies have adjusted their operations in Chicago by placingtheir turntables in the broadcasting studios where they can be op-erated most conveniently by employees in musicians' units.On theother hand, studio engineers, employees in technical units, membersof the N. A. B. E. T. and its predecessor, have performed turntablework outside Chicago for at least 4 years.The location of the turn-tables in the engineer's booth was the inevitable result of this situa-tion.We conclude that the turntable operators outside Chicago shouldbe included in units of technical employees, while those in Chicagoshould be included in units of musicians.We find that all technical employees, wherever located, of the Engi-neering Department of NBC engaged in the operation of technicalfacilities used in transmitting, converting and/or conducting audio,video, and/or radio frequencies for use in broadcast, rebroadcast, audi-tion, rehearsal, recording and/or "on the air" playback, excepting"on the air" playback in Chicago, Illinois, excluding chief engineer,operating engineer and assistant, engineering managers, engineers incharge, operations supervisors, television operations supervisors, sta- 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion engineers at transmitters of more than 5 kw., television stationengineers, engineers in charge and their first assistants in the follow-ing engineering groups : radio facilities, audio facilities, development,and technical services; construction superintendents; engineer incharge of television; and all other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.We further find that all technical employees, wherever located,of the Engineering Department of Blue engaged in the operation oftechnical facilities used in transmitting, converting and/or conduct-ing audio, video, and/or radio frequencies for use in broadcast, re-broadcast, audition, rehearsal, recording and/or "on the air" playback,excepting "on the air", playback in Chicago, Illinois, but excludingchief engineer, operating engineer aind assistant, engineering mana-gers, engineers in charge, operations supervisors, television operationssupervisors, station engineers at transmitters of more than. 5 kw.,television station engineers, engineers in charge and their first as-sistants in the following 'engineering groups : radio facilities, audiofacilities, development, and technical services; construction superin-tendents; engineer in charge of television; and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESAs noted above, the N. A. B. E. T. represents a clear majority ofthe employees within each of the units found appropriate in SectionIV,snpra.6At the hearing, the Companies, the A. F. M., and Local 10conceded the N. A. B. 'E. T.'s majority status in each unit we havefound to be appropriate' and consented to the certification of theN. A. B. E. T. in such units without further proceedings. In the cir-cumstances, we shall not direct elections in accordance with our usualprocedure, but shall certify the N. A. B. E. T.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to i he power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended.0 See footnote1,supra. NATIONAL BROADCASTING COMPANY, INC.485,IT IS HEREBY CERTIFIED that National Association of Broadcast En-gineers and Technicians has been designated and selected by a majorityof all technical employees, wherever located, of the Engineering De-partment of National Broadcasting Company, Inc., New York City,engaged in the operation of technical facilities used in transmitting,converting and/or conducting audio, video, and/or radio frequenciesfor use in broadcast, rebroadcast, audition, rehearsal and/or "on theair" playback, excepting "on the air" playback in Chicago, Illinois,but excluding chief engineer, operating engineer and assistant, en-gineering managers, engineers in charge, operations supervisors, tele-vision operations supervisors, station engineers at transmitters ofmore than 5 kw., television station engineers, station engineers incharge and their first assistants in the following engineering groups :radio facilities, audio facilities, development, and technical services;construction superintendents; engineer in charge of television; andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, as their representativesfor the purposes of collective bargaining, and that, pursuant to Section9 (a) of the Act, the said organization is the exclusive representative ofall such employees for the purposes of collective bargaining with re-spect to rates of pay, wages, hours of employment, and other conditionsof employment; andIT IS HEREBY FURTHER CERTIFIED that National Association of Broad-cast Engineers and Technicians has been designated and selected by amajority of all technical employees, wherever located, of the Engineer-ing Department of Blue Network Company, Inc., New York City, en-gaged in the operation of technical facilities used in transmitting, con-verting and/or conducting audio, video, and/or radio frequencies foruse in broadcast, rebroadcast, audition, rehearsal and/or "on the air"playback, excepting "on the air" playback in Chicago, Illinois, butexcluding chief engineer, operating engineer and assistant, engineer-ing managers, engineers in charge, operations supervisors, televisionoperations supervisors, station engineers at transmitters of over 5 kw.,television station engineers, engineers in charge and their first as-sistants in the following engineering groups : radio facilities, audiofacilities,development, and technical services; construction super-intendents; engineer in charge of television; and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, as their representatives for the purposes of col-lective bargaining, and that, pursuant to Section 9 (a) of the Act, thesaid organization is the exclusive representative of all such employeesfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.